Case 3:21-cr-00173-HZ   Document 38   Filed 05/21/21   Page 1 of 9
         Case 3:21-cr-00173-HZ          Document 38     Filed 05/21/21     Page 2 of 9




                         , and others known and unknown to the grand jury, did knowingly and

intentionally combine, conspire, confederate, and agree with each other and other persons, whose

identities are known and unknown, to commit the following objects in violation ofTitle 21,

United States Code, Section 846:

                                      Objects of the Conspiracy

       A.        Possession with Intent to Distribute Heroin: The conspirators agreed to possess

with intent to distribute 1 kilogram or more ofa mixture or substance containing a detectible

amount ofheroin, a Schedule I controlled substance, in violation ofTitle 21, United States Code,

Section 841(a)(l) and (b)(l)(A)(i).

       B.        Distribution of Heroin: The conspirators agreed to distribute 1 kilogram or more

ofa substance containing a detectible amount ofheroin, a Schedule I controlled substance, in

violation of Title 21, United States Code, Section 841(a)(l) and (b)(1)(A)(i).

       C.        Possession with Intent to Distribute Fentanyl: The conspirators agreed to ·

possess with intent to distribute 400 grams or more ofa mixture or substance containing a

detectable an1ount offentanyl (N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propenamide), a

Schedule I controlled substance, in violation ofTitle 21, United States Code, Section 841(a)(l),

(b)(1)(A)(vi).

       D.        Distribution of Fentanyl: The conspirators agreed to distribute 400 grams or

more ofa mixture or substance containing a detectable amount offentanyl (N-phenyl-N-[1-(2-

phenylethyl)-4-piperidinyl] propenamide), a Schedule I controlled substance, in violation ofTitle

21, United States Code, Section 84l(a)(l), (b)(l)(A)(vi).

       E.        Possession with Intent to Distribute Methamphetamine: The conspirators

agreed to possess with intent to distribute 50 grams or more ofactual methamphetamine its salts,


Indictment                                                                                  Page2
         Case 3:21-cr-00173-HZ           Document 38      Filed 05/21/21      Page 3 of 9




isomers, or salts of its isomers, and 500 grams or more of a mixture or substance containing a

detectible amount of methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 84l(a)(l) and

(b)(1)(A)(viii).

        F.         Distribution of Methamphetamine: The conspirators agreed to distribute 50

grams or more of actual methamphetamine, its salts, isomers, or salts of its isomers, and 500

grams or more of a mixture or substance containing a detectible amount of methamphetamine, its

salts, isomers, or salts of its isomers, a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 84l(a)(l) and (b)(l)(A)(viii).

        G.         Possession with Intent to Distribute Cocaine: The conspirators agreed to

possess with intent to distribute 500 grams or more of a mixture or substance containing a

detectable amount of cocaine, its salts, optical and geometric isomers, and salts of isomers, a

Schedule I controlled substance, in violation of Title 21, United States Code, Section 84l(a)(l)

and b(l)(B)(ii)(II).

       H.          Distribution of Cocaine: The conspirators agreed to distribute 500 grams or

more or more of a mixture or substance containing a detectable amount of cocaine, its salts,

optical and geometric isomers, and salts of isomers, a Schedule I controlled substance, in

violation of Title 21, United States Code, Section 84l(a)(l) and b(l)(B)(ii)(II).

       I.          Use of a Communication Facility: The conspirators agreed to use

communication facilities, including cellular telephones, in committing, causing, or facilitating

the commission of a controlled substance felony under Subchapter I of Title 21 of the United

States Code, in violation of Title 21, United States Code, Section 843(b).




Indictment                                                                                      Page3
         Case 3:21-cr-00173-HZ         Document 38       Filed 05/21/21     Page 4 of 9




       J.      Maintaining Drug-Involved Premises: The conspirators agreed to open, lease,

rent, use and maintain facilities for the purpose of distributing heroin, a Schedule I controlled

substance, and methamphetamine, a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 856(a).

                                       Manner and Means

       The manner and means used to accomplish the objectives of the conspiracy included,

among others, the following:

       It was part of this conspiracy for certain of the defendants and others to store, transport,

and conceal controlled substances.

       It was part of this conspiracy for certain of the defendants and others to use cellular

telephones to further the possession and distribution of controlled substances, and to use coded

language to communicate with each other in the course of the conspiracy.

       It was part of this conspiracy for certain of the defendants and others to process, store,

weigh, and package controlled substances for distribution.

       It was part of this conspiracy for certain of the defendants and others to maintain

premises for the purposes of storing, packaging, possessing, and distributing controlled

substances.

       It was part of this conspiracy to use and maintain motor vehicles to transport controlled

substances, money, and co-conspirators, to facilitate drug transactions, and to employ counter­

surveillance methods while driving or during the conduct of transactions, in the course of

possessing with intent to distribute and distributing controlled substances and transporting drug

proceeds.




Indictment                                                                                    Page 4
Case 3:21-cr-00173-HZ   Document 38   Filed 05/21/21   Page 5 of 9
Case 3:21-cr-00173-HZ   Document 38   Filed 05/21/21   Page 6 of 9
Case 3:21-cr-00173-HZ   Document 38   Filed 05/21/21   Page 7 of 9
Case 3:21-cr-00173-HZ   Document 38   Filed 05/21/21   Page 8 of 9
Case 3:21-cr-00173-HZ   Document 38   Filed 05/21/21   Page 9 of 9
